        Case 2:20-cv-02374-EFB Document 11 Filed 01/28/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY C. HERNANDEZ,                             No. 2:20-cv-2374-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    GREEN, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis in an action brought

18   under 42 U.S.C. § 1983. After dismissal of his original complaint, he has filed an amended

19   complaint, which the court must screen. ECF Nos. 1, 7, 10.

20          Congress mandates that district courts engage in a preliminary screening of cases in which

21   prisoners seek redress from a governmental entity or officer or employee of a governmental

22   entity. 28 U.S.C. § 1915A(a). The court must identify cognizable claims or dismiss the

23   complaint, or any portion of the complaint, if the complaint “is frivolous, malicious, or fails to

24   state a claim upon which relief may be granted,” or “seeks monetary relief from a defendant who

25   is immune from such relief.” Id. § 1915A(b).

26                                             Screening Order

27          In the amended complaint, plaintiff alleges the following: A fellow inmate had been

28   sexually harassing plaintiff, threatening to “jump” him, and influencing other inmates to do the
                                                        1
         Case 2:20-cv-02374-EFB Document 11 Filed 01/28/21 Page 2 of 6


 1   same. ECF No. 10 at 5. On July 22, 2020, plaintiff punched the inmate once and got down. Id.
 2   at 5, 8, 12. While lying in a prone position, defendant correctional officer Troung sprayed
 3   plaintiff excessively with pepper spray. Id.at 5. Troung told the officer who was restraining the
 4   inmate plaintiff punched to “let him go.” Id. Upon release from restraint that inmate then
 5   assaulted plaintiff while plaintiff was on the floor. Id. Troung allegedly allowed this to happen
 6   out of a motive to punish plaintiff; i.e., because Troung did not like that plaintiff had assaulted
 7   another inmate on his watch. Id. Plaintiff suffered contusions and swelling on the left side of his
 8   jaw. Id. These allegations are sufficient to survive screening as an Eighth Amendment excessive
 9   force claim against defendant Troung.
10           Afterward, plaintiff informed defendants Troung and Duneas that the other inmate posed a
11   “consistent risk of harm.” Id. Plaintiff also refused to sign a “marriage chrono,” meaning that
12   plaintiff considered the other inmate an enemy and did not feel safe living in the same unit. Id.
13   Neither Troung nor Duneas took any action to alleviate plaintiff’s safety concerns. Id. They
14   allegedly failed to even notify other prison officials of plaintiff’s documented enemy concern. Id.
15   Plaintiff, forced to protect himself, stayed in his cell and withdrew from programming, such as
16   mental health groups and custodial privileges. Id. This caused him mental anguish and
17   exacerbated his existing mental health issues. Id. at 7, 10. Eventually, another officer issued an
18   “offender separation alert” and plaintiff was rehoused on September 3, 2020. Id. at 6. Plaintiff
19   has stated a potentially cognizable Eighth Amendment deliberate indifference to safety claim
20   against defendants Troung and Duneas.
21           Plaintiff alleges that defendants Green, Moreland, and Raya deliberately ignored his
22   administrative appeals regarding his enemy concerns in retaliation for plaintiff’s history of filing
23   /////
24   /////
25   /////
26   /////
27   /////
28   /////
                                                        2
         Case 2:20-cv-02374-EFB Document 11 Filed 01/28/21 Page 3 of 6


 1   grievances and lawsuits.1 Id. at 5-6, 8. Liberally construed, these allegations are sufficient to
 2   state a First Amendment retaliation claim.
 3           Lastly, the amended complaint vaguely references due process and equal protection
 4   violations. ECF No. 10 at 5, 8. Any failure to properly process an administrative appeal,
 5   however, does not violate due process, as there are no constitutional requirements regarding how
 6   a grievance system is operated. See Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003);
 7   Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993). Further, there are no allegations showing
 8   that a defendant acted with an intent or purpose to discriminate against plaintiff because of his
 9   membership in a protected class. See Thornton v. City of St. Helens, 425 F.3d 1158, 1166-67 (9th
10   Cir. 2005). Accordingly, these claims cannot survive screening.
11           Plaintiff may either proceed only with the claims identified herein or he may amend his
12   complaint to attempt to cure any deficiencies. He may not, however, change the nature of this
13   suit by alleging new, unrelated claims. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).
14   Plaintiff is not obligated to amend his complaint.
15                                              Leave to Amend
16           Any amended complaint must identify as a defendant only persons who personally
17   participated in a substantial way in depriving him of a federal constitutional right. Johnson v.
18   Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation of a
19   constitutional right if he does an act, participates in another’s act or omits to perform an act he is
20   /////
21
             1
               Plaintiff also names an unknown “Appeals Coordinator” as a defendant. ECF No. 10 at
22   1, 8. However, the use of such Doe defendants in federal court is problematic, see Gillespie v.
     Civiletti, 629 F.2d 637, 642 (9th Cir. 1980), and ultimately unnecessary. Rather, the Federal
23   Rules of Civil Procedure, not state procedural rules and practice, govern how pleadings may be
     amended to add new parties in a federal civil action. Here, plaintiff has been able to commence
24   the action using the name of identified defendants. Should plaintiff subsequently learn the
     identities of additional parties whom he wishes to serve, he must move pursuant to Rule 15 of the
25   Federal Rules of Civil Procedure to file an amended complaint to add them as defendants. See
     Brass v. County of Los Angeles, 328 F.3d 1192, 1197-98 (9th Cir. 2003). If the timing of his
26   amended complaint raises questions as to the statute of limitations, plaintiff must satisfy the
     requirements of Rule 15(c), which is the controlling procedure for adding defendants whose
27   identities were discovered after commencement of the action. Additionally, unknown persons
     cannot be served with process until they are identified by their real names and the court will not
28   investigate the names and identities of unnamed defendants.
                                                        3
        Case 2:20-cv-02374-EFB Document 11 Filed 01/28/21 Page 4 of 6


 1   legally required to do that causes the alleged deprivation). Plaintiff is not obligated to file an
 2   amended complaint.
 3             Any amended complaint must be written or typed so that it so that it is complete in itself
 4   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
 5   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
 6   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
 7   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
 8   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
 9   1967)).
10             The court cautions plaintiff that failure to comply with the Federal Rules of Civil
11   Procedure, this court’s Local Rules, or any court order may result in this action being dismissed.
12   See E.D. Cal. L.R. 110.
13                                                 Conclusion
14             Accordingly, it is ORDERED that:
15             1.     Plaintiff’s amended complaint (ECF No. 10) alleges, for screening purposes, the
16                    following viable claims:
17                    a. An Eighth Amendment excessive force claim against defendant Troung;
18                    b. An Eighth Amendment deliberate indifference to safety claim against
19                        defendants Troung and Duneas; and
20                    c. A First Amendment retaliation claim against defendants Green, Moreland, and
21                        Raya.
22             2.     All other claims are dismissed with leave to amend within 30 days from the date of
23                    service of this order. Plaintiff is not obligated to amend his complaint.
24             3.     Within thirty days plaintiff shall return the notice below advising the court whether
25                    he elects to proceed with the cognizable claims against defendants Troung,
26                    Duneas, Green, Moreland, and Raya, or file a second amended complaint. If the
27                    former option is selected and returned, the court will enter an order directing
28                    service at that time.
                                                         4
       Case 2:20-cv-02374-EFB Document 11 Filed 01/28/21 Page 5 of 6


 1         4.    Failure to comply with any part of this this order may result in dismissal of this
 2               action for the reasons stated herein.
 3   DATED: January 28, 2021.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     5
       Case 2:20-cv-02374-EFB Document 11 Filed 01/28/21 Page 6 of 6


 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT
 7                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9    ANTHONY C. HERNANDEZ,                              No. 2:20-cv-2374-EFB P
10                        Plaintiff,
11             v.                                        NOTICE OF ELECTION
12    GREEN, et al.,
13                        Defendants.
14

15            In accordance with the court’s Screening Order, plaintiff hereby elects to:
16

17            (1)     ______ proceed only with (a) the Eighth Amendment excessive force claim
18                   against defendant Troung; (b) the Eighth Amendment deliberate indifference to
                     safety claim against defendants Troung and Duneas; and (c) the First Amendment
19                   retaliation claim against defendants Green, Moreland, and Raya.

20            OR
21

22            (2)      ______ delay serving any defendant and files a second amended complaint.
23

24                                                          _________________________________
25                                                          Plaintiff
26   Dated:
27

28
                                                        6
